UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 07-4433


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

EDDIE GAMBLE,

                  Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham.  N. Carlton Tilley, Jr.
District Judge.    (1:88-cr-00031-1; 1:88-cr-00043-1; 2:88-cr-
00134-1)


Submitted:    January 27, 2009              Decided:   March 3, 2009


Before KING, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael W. Patrick, LAW OFFICE OF MICHAEL W. PATRICK, Chapel
Hill, North Carolina, for Appellant. Anna Mills Wagoner, United
States Attorney, Michael A. DeFranco, Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Eddie    Gamble      appeals       the    district    court’s       judgment

revoking his supervised release.                   For the reasons that follow,

we affirm.

              A decision to revoke a defendant’s supervised release

is reviewed for abuse of discretion.                     United States v. Pregent,

190 F.3d 279, 282 (4th Cir. 1999).                     The district court need only

find   a    violation    of    a     condition     of     supervised      release    by   a

preponderance of the evidence.                   18 U.S.C. § 3583(e)(3) (2006).

We review for clear error factual determinations underlying the

conclusion      that     a     violation          occurred.       United     States       v.

Carothers, 337 F.3d 1017, 1019 (8th Cir. 2003).

              The district court revoked Gamble’s supervised release

solely on the basis of Gamble’s bank robbery conviction for an

offense that occurred while Gamble was on supervised release.

Gamble      appealed    separately      from      the    bank    robbery    conviction.

Gamble      conceded    that    if    this   court       upheld     his    bank   robbery

conviction,      there       would     be    no    basis      for    challenging       the

revocation of his supervised release.                      This court subsequently

upheld Gamble’s bank robbery conviction.                        See United States v.

Gamble, 290 F. App’x 592 (4th Cir.) (No. 07-4290), cert. denied,

129 S. Ct. 659 (2008).

              Accordingly, we affirm the judgment revoking Gamble’s

term   of    supervised      release.        We    dispense      with     oral    argument

                                             2
because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                        AFFIRMED




                               3